DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Response to Arguments
The Examiner acknowledges the amendments to claims 1-4.
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.  The Examiner respectfully disagrees with the Applicant’s argument from pages 4-6 that Ishida teaches away from the use of a polymerizing initiator.
The Examiner does not interpret Ishida as teaching away from initiator use as Ishida discloses the benefits of initiators [0050], multiple examples of useable initiators in several groups [0051-0053], and explains two “viewpoints” resulting in a resin characteristics trade-off with initiator use: improved curing rate and impact resistance [0050] versus a reduced shelf life [0054].
The page 4 and 6 arguments for initiator % by mass are from a newly amended claim element, which will be discussed in detail in the rejection of claim 1, below.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 6, a typographical error exists where “initiator” was incorrectly cited as “inhibitor”.  The Examiner understands this should be “initiator” because it is cited as having an antecedent basis, has the descriptor “(C)” matching an initiator from line 5, the cited range of 0.3-3% by mass matches the initiator range disclosed in the specification, and the only Applicant arguments presented discuss this amended claim element for the initiator and its percentage range.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (WO2015125875A1), with citation from English language equivalent (US20170058087A1), as evidenced by the Material Safety Data Sheets (MSDS) for benzyl acrylate monomer and Cresol-Novolac epoxy group resins.
With respect to claim 1, the prior art of Ishida teaches a resin composition for VaRTM [0067], comprising: a radically curable resin (A) [0023, Claim 1]; and an unsaturated monomer (B) [0074, Claim 1], which are the two largest percentage by mass components [0078].
Ishida is silent on the resin composition boiling point, although at atmospheric pressure it is an inherent property based on material composition.  
However, the Material Safety Data Sheets for the resin and monomer taught by Ishida present their boiling points.  The benzyl acrylate monomer taught by Ishida [0078] has a boiling point of 228.7°C.  The MSDS for Cresol-Novolac epoxy group resins taught by Ishida [0078] shows a boiling point is not applicable.  Instead, polymerization of Cresol-Novolac epoxy group resins will occur “upon introduction of heat greater than 85°C-100°C endothermic at beginning of reaction followed by exothermic emission”. 
As the synthesis process and components of a reactive curing resin composition [0078] are disclosed by Ishida, polymerization, in place of boiling, is inherently taught by Ishida’s Example 11 composition.  The composition disclosed would inherently react and polymerize into a solid state before boiling would be possible.  The additional components to the composition besides the monomer and epoxy resin are suitable for use within a curable resin composition, and would not reduce the composition to induce a boiling point below 200°C, especially in presence of the high percentage by mass of epoxy resin that polymerizes by heat at temperatures starting from 85-100°C. 
Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to optimize the amounts of the other components included in the composition to arrive at desired flow behavior for flow into the fiber reinforcement followed by polymerization.  In optimizing the composition for flow into the fiber reinforcements, one would have obviously arrived at compositions that meet the claimed boiling point range.
Ishida teaches a polymerization initiator (C) [0050-0053] is used for increased curing rate and impact resistance, and also teaches an initiator need not be used with the disclosed resin composition if extended storage stability is a preferred property [0054].  Ishida teaches a comparable resin composition with an initiator in a range from 0.3% to 3% by mass relative to a total mass of the radically curable resin (A) and the unsaturated monomer (B); shown as 3 parts to 100 parts by mass, or 3% relative mass [0090].  As the disclosed initiator mass of 3% relative to the total of monomer and resin mass is an endpoint of the cited range 0.3% to 3%, a case of prima facie obviousness exists that Ishida teaches this cited range.
Ishida does not explicitly teach the polymerization initiator being used in the benzyl acrylate / Cresol-Novolac epoxy resin due to taking the viewpoint of improved stability and shelf life as a preference over improved curing rate, but does show initiator use within the cited range in a comparative example resin [0090].  
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adding initiator at the disclosed 2.77% by mass to the benzyl acrylate / Cresol-Novolac epoxy resin to yield the predictable result of increased curing rate and impact resistance, at the expense of reducing the stability and shelf life of the resin.  

	With respect to claim 2, Ishida teaches the mass ratio (A) / (B) of the radically curable resin (A) to the unsaturated monomer (B) is in the range of 30/70 to 70/30. Ishida teaches this as the resin (A) as 367.9 parts by mass, and benzyl acrylate monomer (B) as 184.1 parts by mass [0078].  This teaching of an (A)/(B)ratio of 66.7/33.3 is within the current case claim 2 that recites the mass ratio (A)/(B) within the ranges of 30/70 to 70/30, therefore, a case of prima facie case of obviousness exists that Ishida teaches to current claim 2.  See MPEP 2144.05(I).
With respect to claim 3, Ishida teaches a viscosity at 25°C is preferably in the range of 1000-5000 mPa*s [0060].  This overlaps the instant case claim 3 that recites a 30 to 2,000 mPa*s range, therefore, a case of prima facie case of obviousness exists where the ranges overlap.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (WO2015125875A1), with citation from English language equivalent (US20170058087A1), as evidenced by the Material Safety Data Sheets (MSDS) for benzyl acrylate monomer and Cresol-Novolac epoxy group resins, as set forth above in the rejection of claim 1, in view of Moroiwa (JP2015224267), with citation from English language equivalent (US20180272625A1).
With respect to claim 4, Ishida teaches the unsaturated monomer (B) is benzyl methacrylate.  The chemical is taught by Ishida broadly as a benzyl acrylate [0074].
Ishida is silent on use of a benzyl methacrylate monomer. 
However, the prior art of Moroiwa teaches a radical polymerizable resin for use in VaRTM [0063] comprising a benzyl methacrylate monomer [0045].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Moroiwa teaching of a benzyl methacrylate monomer in place of the benzyl acrylate, taught by Ishida, with the predictable result of comparable or improved dilution performance and mechanical properties in a VaRTM application, as stated by Moroiwa [0045].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                          

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742